           Case 15-10887-RAM           Doc 127      Filed 09/24/20   Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                                      www.flsb.uscourts.gov

In re:
      Violeta T Garcia                                  Case No. 15-10887-RAM
             Debtor(s).                                 Chapter 13
_________________________/

                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Motion to Deem

Mortgage Paid In Full and Notice of Hearing was sent to all parties on the attached

service list on September 24, 2020.

Electronically: Nancy K. Neidich, Trustee

First Class Mail:

Debtor(s), Violeta T Garcia                         U.S. Bank Trust N.A. et al.
2927 NW 99th Street                                 RoundPoint Mortgage Servicing Corp.
Miami, FL 33147-2029                                5016 Parkway Plaza Blvd.
                                                    Buildings 6 & 8
Roundpoint Mtg                                      Charlotte, NC 28217
5032 Parkway Plaza Blvd
Charlotte, NC 28217                                 Phelan Hallinan Diamond & Jones,
                                                    PLLC
                                                    c/o Stefan Beuge, Esq.,
                                                    2001 NW 64th Street, Suite 100
                                                    Ft. Lauderdale, FL 33309


                                        Respectfully Submitted:

                                        ROBERT SANCHEZ, P.A.
                                        Attorney for Debtor
                                        355 West 49th Street
                                        Hialeah, FL 33012
                                        Tel. 305-687-8008

                                        By:/s/ Robert Sanchez_____________
                                        Robert Sanchez, Esq., FBN#0442161
